Title: James Madison to William Wirt, 12 October 1830
From: Madison, James
To: Wirt, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Ocr. 12. 1830
                            
                        
                        
                            
                        I have recd. yours of the 5th. The explanation of your motives in not declining the cause of the Cherokees
                            was not needed. Of their purity it was impossible for me to entertain a doubt. From the aspect of the publick proceedings
                            towards the Indians within the bounds of the States, there is much danger that the character of our Country will suffer, and I do not know that any formal discussion of the case can make it worse; whilst by bringing into full view, the
                            difficulties & alternatives which beset it, those proceedings may possibly be mitigated in the eyes of the world:
                         The circumstance seeming most to impair the national character of the Indians, is the admitted
                            restriction on the sale of their sales. May not the restriction be regarded as taking effect agst. & through the
                            purchasers? It is plainly rightful agst. such as are subject  to the Govt. imposing the restriction, and made so,
                            agst. the subjects of all the process connected with this Continent, by the common understanding among them that the
                            subjects of each should in that respect be under the controul of the others. With respect to individuals, if such there
                            be, who belong to powers not parties to that sanction, or who assume a State of expatriation, the restriction must be
                            resolved into an interposition, benevolent, as well as provident agst. frauds on the ignorance or other infirmities
                            characterizing the Savage modes of life With great esteem & cordial regards
                        
                        
                            
                                J. M.
                            
                        
                    